 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RYAN J. ELLERSICK
 3   GORDON E. DAVENPORT III
     Assistant U.S. Attorneys
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: ryan.ellersick3@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10                                                             CR 18-02068-RM-EJM
     United States of America,
11                                                       SENTENCING MEMORANDUM
                             Plaintiff,
12           vs.
13   Jose Rosalio Fuentes,
14                           Defendant.
15
                                          INTRODUCTION
16
            “Criminal conduct by a law enforcement agent that is facilitated by the agent’s
17
     unique position of public trust is especially serious; imposing severe punishment to deter
18
     others and to promote respect for the law is essential. These guiding principles are
19
     enhanced when the offending officer is a border agent entrusted not only with law
20
     enforcement but also with national security responsibility.” United States v. Garnica, 471
21   F. App’x 368, 370 (5th Cir. 2012).
22          The defendant in this case abused his position as a Customs and Border Protection
23   (CBP) officer to advance the interests of a criminal organization in exchange for large cash
24   bribes. Given the defendant’s pattern of flagrant corruption, as outlined in detail below,
25   the Court should impose a substantial term of imprisonment consistent with the Sentencing
26   Guidelines.
27
28
 1                                  FACTUAL BACKGROUND
 2          A. Specific Offense Conduct
 3          In early February 2018, the defendant, a canine officer for CBP in Nogales, Arizona,
 4   exchanged a series of messages with UP1 1 about smuggling a convicted and deported felon,
 5   Juan Carlos Gonzalez-Villa, into the United States from Mexico in exchange for a cash
 6   bribe. The discussion began on February 8, 2018, with UP1 asking the defendant what
 7   would happen if Gonzalez-Villa, who was in Mexico at the time, turned himself in at the
 8   border on outstanding warrants. 2 (Government Disclosure, Bates # 547). The defendant

 9   responded that because Gonzalez-Villa was a “deported felon,” he would be arrested and

10   would be looking at “five years.” (Bates # 549). Seeing an opportunity to enrich himself,

11   however, the defendant proposed an alternative: “[W]hy don’t you wait until I am at the

12   port, what do you think about that?” The defendant continued, “Because I was going to

13   tell you, if he wants to go to jail, he will be in jail for five years. And, or he can wait for
     when I’m there and then well . . . he passes, right.” (Id.)
14
            The defendant and UP1 exchanged a series of additional messages about meeting
15
     in-person to further coordinate the bribery and smuggling scheme.             Eventually, the
16
     discussion turned to the defendant’s payment. On February 9, 2018, the defendant
17
     messaged UP1, “I would like to see if it could be six . . . at least to pay for this month’s
18
     utilities because I’m also behind. Please if you could make it six, thanks. Bye.” (Bates #
19
     552). UP1 responded, apparently referring to Gonzalez-Villa, “Okay. Let me see . . . what
20
     I can do . . . the thing is that he is very tight!” (Id.) The defendant replied reassuringly,
21
     “[B]ut it’ll be worth it. Okay? Bye.” (Id.)
22
23
24
            1
25             Consistent with the Presentence Investigation Report (PSR), the government refers
     to this individual as UP1 for “unidentified person 1.”
26          2
               The messages between the defendant and UP1 were in the form of verbal and
27   written communications over WhatsApp, and were primarily in the Spanish language. The
     English translation of those messages outlined in this memorandum was done by a court-
28   certified interpreter.
                                                  -2-
 1          On the morning of February 10, 2018, UP1 messaged the defendant asking “[t]oday
 2   . . . ?” (Bates # 553). The defendant responded, “I’ll let you know . . . .” (Id.) Later that
 3   morning, the defendant left his post with his canine, and went to the pedestrian inspection
 4   area at the port of entry to relieve another CBP officer. (PSR ¶ 7). Shortly after the
 5   defendant took over the pedestrian inspection desk, UP1 and Gonzalez-Villa entered the
 6   port of entry, and the defendant waived them to his line. (Id.) Surveillance footage
 7   indicates the defendant scanned only one identification, but allowed UP1 and Gonzalez-

 8   Villa to both enter the United States. (Id.)

 9          After successfully smuggling Gonzalez-Villa into the United States, the defendant

10   messaged UP1 stressing the importance of keeping their scheme a secret: “Juan Carlos

11   [Gonzalez-Villa] cannot be saying anything please and thanks because this was a God send

12   because I didn’t have to pay the rent or the car, power, etc. Thanks.” (Bates # 553). The

13   defendant followed up asking for immediate payment of the bribe, writing, “[C]an you give
     me the money today better. I have to pay my bills on Monday. Thanks.” (Id.) Gonzalez-
14
     Villa, using UP1’s phone, responded enthusiastically, “This is Juan Carlos . . . all good!!!
15
     You’ll have it in your hands Monday!!! Don’t worry!!! Zero nothing happens!!! Thanks
16
     motherfucker for the favor!!!” (Id.)
17
            Additional messages between the defendant and UP1 on February 12, 2018
18
     documented the exchange of the bribe payment, and reflect that the defendant was
19
     ultimately paid $6,000 cash as he requested. Approximately one week later, Gonzalez-
20
     Villa was arrested on several outstanding warrants, including a warrant for a felony
21
     weapons offense. (PSR ¶ 10).
22
            B. Other Relevant Conduct
23
            The defendant’s abuse of his position as a CBP officer in exchange for the $6,000
24
     cash bribe was not an isolated incident. The investigation revealed that the defendant had
25
     previously smuggled other illegal aliens—several allegedly involved in drug trafficking—
26
     into the United States in return for payment of $4,000 per alien. (Government Disclosure,
27
     Memorandum of Activity 7/18/2018). On one occasion, the defendant allegedly became
28
                                                    -3-
 1   concerned that one of the aliens he helped sneak into the United States with UP1’s
 2   assistance was the notorious Joaquin Guzman-Loera aka “El Chapo.” (Id.) The defendant
 3   was told his fears were unfounded, and the defendant and UP1 later joked about the “El
 4   Chapo” incident during a recorded conversation in October 2018. (Bates # 187).
 5          During that same October 2018 conversation, the defendant and UP1 made plans
 6   for additional criminal activity. The discussion centered on using the defendant’s official
 7   position as a CBP officer to facilitate the importation of illegal narcotics into the United

 8   States in exchange for a bribe. When UP1 initially broached the subject, the defendant

 9   indicated that the smuggling would involve “bodies,” but UP1 clarified that they would do

10   “no more of that” and that instead they would be smuggling illegal drugs—possibly

11   “Crystal, meth, [or] heroin.” (Bates # 168-69).

12          The defendant and UP1 discussed various ways to avoid detection for the load

13   vehicle, including having the defendant direct the vehicle to secondary inspection in order
     to avoid an X-ray scan by other law-abiding CBP officers. They also discussed the bribe
14
     that would be paid to the defendant in exchange for allowing the drugs to be imported. For
15
     example, at one point in the conversation, the defendant stated, “What matters to me, not
16
     what it’s bringing [sic] or as long as they are making me my bit of money.” (Bates # 209).
17
     The defendant added that he hoped it wasn’t marijuana because marijuana was “really
18
     smelly.” (Id.) UP1 responded that he/she thought his/her supplier was pushing “meth,”
19
     “pills,” or “Crystal.” (Id.) After discussing how much the drugs were worth, the defendant
20
     stated, “As long as they give you about twenty [thousand] and about twenty [thousand] to
21
     me.” (Bates # 210). UP1 and the defendant discussed specific dates for executing the
22
     scheme, and the defendant suggested the following Monday because he had to “pay rent.”
23
     (Bates # 198).
24
            The drug-smuggling incident did not materialize as planned, and the defendant was
25
     arrested on October 24, 2018. (PSR ¶ 17). When confronted by the FBI and DHS-OIG
26
     about whether he knew Gonzalez-Villa, the defendant lied and said he did not. (Id.) The
27
     defendant also lied about accepting money to cross people into the United States illegally.
28
                                                -4-
 1   (Id.) Following his arrest, the defendant contacted UP1 in order to coordinate their stories
 2   and to get UP1 to lie about the purpose of the $6,000 payment. (PSR ¶¶ 18-19).
 3                                       LEGAL ANALYSIS
 4          The parties’ plea agreement provides for a sentencing range of 0 to 36 months of
 5   imprisonment. The Sentencing Guideline range outlined in the PSR is 24 to 30 months,
 6   and the Probation Office recommends a sentence of 24 months and a $10,000 fine. For the
 7   reasons described below, the United States believes that a sentence at the top of the

 8   guideline range—30 months of imprisonment—is warranted under the factors outlined in

 9   18 U.S.C. § 3553(a).

10      A. The Nature, Circumstances, and Seriousness of the Offense

11          At its core, this is a case about corruption. The only reason the defendant was able

12   to smuggle aliens into the United States successfully and undetected was because he held

13   a trusted position in federal law enforcement protecting the border—a position of trust he
     abused in order to line his own pockets. “[P]ublic corruption and the abuse of positions of
14
     trust for personal gain undermine the public’s faith in our system of government.” United
15
     States v. Thorpe, No. 17-CR-40062-SMY, 2018 WL 5322352, at *5 (S.D. Ill. Oct. 29,
16
     2018). And “[c]riminal conduct by a law enforcement agent that is facilitated by the
17
     agent’s unique position of public trust is especially serious.” Garnica, 471 F. App’x at
18
     370.   For these reasons alone, and given the defendant’s position as a federal law
19
     enforcement officer, a substantial term of imprisonment should be imposed.
20
            Further, multiple aggravating factors unique to the defendant’s corrupt activities in
21
     this case militate in favor of a sentence at the top of the guideline range. First, the defendant
22
     proposed smuggling Gonzalez-Villa into the United States knowing that Gonzalez-Villa
23
     was a convicted felon with outstanding warrants. For good reason, the law contemplates
24
     enhanced penalties for smuggling illegal aliens who were convicted of certain offenses.
25
     See, e.g., U.S.S.G. 2L1.1(a)(2) (providing for a base offense level of 23 rather than 12 for
26
     a conviction under 8 U.S.C. § 1327 for smuggling an alien previously deported for an
27
     aggravated felony). While the defendant was not charged with 8 U.S.C. § 1327, and it is
28
                                                   -5-
 1   unclear whether Gonzalez-Villa’s prior convictions technically qualify as “aggravated
 2   felonies,” the defendant’s express knowledge of Gonzalez-Villa’s felony status and
 3   outstanding warrants enhance the level of corruption in this case.
 4          Second, the relevant conduct demonstrates a particularly reckless disregard for who
 5   and what the defendant was willing to smuggle into the United States in exchange for
 6   bribes. As described above, the defendant allegedly helped several drug traffickers enter
 7   the United States illegally, and at one point believed he had actually smuggled “El Chapo,”

 8   the former leader of the Sinaloa drug cartel. The defendant’s recklessness is also reflected

 9   in the October 2018 meeting with UP1, where the defendant indicated he did not care what

10   they were bringing into the United States, so long as he got paid.

11          Third, the defendant took steps to cover up his criminal scheme and otherwise

12   obstruct the investigation. When first confronted by the FBI and DHS-OIG about his

13   smuggling activities, the defendant lied and disavowed any knowledge of Gonzalez-Villa.
     Worse, following his arrest and release from custody, the defendant attempted to get UP1
14
     to line up their stories and lie about the true purpose of the $6,000 bribe. As outlined in
15
     the PSR, the defendant even indicated that he would lie in court to save himself. (PSR ¶
16
     19).
17
            Finally, when looking to the harm caused by an act of corruption, the government
18
     recommends that one factor the Court should consider heavily is whether the conduct
19
     violated a central responsibility of the official position held by the defendant. A CBP
20
     officer is primarily charged with securing the border against individuals who are not
21
     permitted within the United States, and stemming the flow of contraband that can cause
22
     harm to our communities. These officers are permitted to use force, even lethal force, to
23
     accomplish those important goals. The defendant was willing to sabotage these core
24
     responsibilities for a few thousand dollars.
25
            Taken together, these aggravating factors paint a picture much worse than the run-
26
     of-the-mill corruption case—serious as even the standard corruption case may be. To
27
     reflect the heightened corruption inherent in the nature, circumstances, and seriousness of
28
                                                    -6-
 1   the defendant’s offense conduct, a sentence at the top of the guideline range is warranted.
 2      B. Promoting Respecting for the Law and Providing Just Punishment
 3          When the rule of law is undermined by the very people sworn to uphold it, respect
 4   for the law is severely diminished. Consequently, “[i]t must be made plain to the public at
 5   large that [corruption] is categorically unacceptable and will not be tolerated by a self-
 6   respecting and functional democratic government. When a corrupt office holder receives
 7   too lenient a sentence, the public understandably loses confidence in the integrity of its

 8   system of government.” United States v. Sorenson, 233 F. Supp. 3d 690, 699 (S.D. Iowa)

 9   (imposing a sentence on an elected official for selling political influence and the “proactive

10   concealment of the transactions from the public and from regulators”).

11          In addition, while not specifically contemplated by Section 3553(a), the United

12   States would also urge the Court to consider how its sentence can help promote respect for

13   the law enforcement community tarnished by the defendant’s conduct. Nobody is more
     appalled at corruption within the ranks of CBP than the honest and hardworking CBP
14
     officer who performs his or her duties with integrity and without fanfare. The Court’s
15
     sentence should take into account the disrepute the defendant’s conduct may have caused
16
     to CBP and the hardworking men and woman who defend our border every day.
17
            In this case, a sentence at the top of the guideline range would help restore respect
18
     for the law, demonstrate to the public that corruption is not tolerated, and provide a just
19
     punishment for the offense.
20
        C. Promoting Deterrence
21
            “Deterrence is a crucial factor in sentencing decisions for economic and public
22
     corruption crimes.” United States v. Morgan, 635 F. App’x 423, 450 (10th Cir. 2015).
23
     Indeed, “[w]hite collar criminals may be particularly susceptible to general deterrence
24
     because defendants in white-collar crimes often calculate the financial gain and risk of loss,
25
     and white-collar crime therefore can be affected and reduced with serious punishment.”
26
     United States v. Sample, 901 F.3d 1196, 1200 (10th Cir. 2018) (internal citation omitted).
27
            News of the Court’s sentence in this case will likely spread quickly within the CBP
28
                                                 -7-
 1   and Border Patrol communities in Southern Arizona, including to the few agents and
 2   officers calculating the risks and benefits of selling their position to criminal organizations
 3   in Mexico. A sentence at the top of the guideline range would send a strong message that
 4   the risk of a substantial prison sentence far outweighs the financial benefits of corruption,
 5   and would therefore go a long way toward promoting general deterrence.
 6                                         CONCLUSION
 7          For the foregoing reasons, the United States recommends that the Court impose a

 8   sentence of 30 months of imprisonment, a $6,000 fine, and 3 years of supervised release.

 9          Respectfully submitted this 6th day of January 2021.

10                                              MICHAEL BAILEY
                                                United States Attorney
11                                              District of Arizona
12                                              s/ Ryan J. Ellersick
13                                              RYAN J. ELLERSICK
                                                GORDON E. DAVENPORT, III
14                                              Assistant U.S. Attorneys
15
     Copy of the foregoing served electronically or by
16   other means this 6th day of January 2021, to:
     Joshua Hamilton, Esq.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -8-
